Exhibit 99.2 1 1 NYSE MKT: ELLO; TASE: ELOM Financial Results Summary: H1 2015 2 2 Disclaimer General: The information contained in this presentation is subject to, and must be read in conjunction with, all other publically available information, including our Annual Report on Form 20-F for the year ended December 31, 2014, and other filings that we make from time to time with the SEC. Any person at any time acquiring securities must do so only on the basis of such person’s own judgment as to the merits or the suitability of the securities for its purpose and only based on such information as is contained in such public filings, after having taken all such professional or other advice as it considers necessary or appropriate in the circumstances and not in reliance on the information contained in the presentation. In making this presentation available, we give no advice and make no recommendation to buy, sell or otherwise deal in our shares or in any other securities or investments whatsoever. We do not warrant that the information is either complete or accurate, nor will we bear any liability for any damage or losses that may result from any use of the information. Neither this presentation nor any of the information contained herein constitute an offer to sell or the solicitation of an offer to buy any securities. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom. No offering of securities shall be made in Israel except pursuant to an effective prospectus under the Israeli Securities Law, 1968 or an exemption from the prospectus requirements under such law. Historical facts and past operating results are not intended to mean that future performances or results for any period will necessarily match or exceed those of any prior year. This presentation and the information contained herein are the sole property of the company and cannot be published, circulated or otherwise used in any way without our express prior written consent. Information Relating to Forward-Looking Statements: This presentation contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, included in this presentation regarding our plans and the objectives of management are forward-looking statements. The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the Israeli Securities Law, 1968. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements. These risks and uncertainties associated with our business are described in greater detail in the filings we make from time to time with SEC, including our Annual Report on Form 20-F. The forward-looking statements are made as of this date and we do not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. 3 3 H1 2015 H1 2014 H1 2015 H1 2014 1)From PV Operations - The decrease is mainly due to the presentation of results in U.S. dollar and the devaluation of the Euro against the U.S. dollar during the first half of 2015. Revenues denominated in Euro have increased by approximately 18% compared to the same half last year. The increase is mainly a result of the operations of our Spanish PV plants acquired on July 1, 2014. 2)Represent results associated with the Dorad Power Plant that successfully commenced commercial operation in May 2014. 3)The decrease in G&A expenses is mainly due to inclusion for the six months ended June 30, 2014of bonuses and expenses in connection with a pre-bid agreement executed with respect to a joint offer to acquire participating interests in two explorations and drilling licenses off-shore Israel. 4)The change in financing income was mainly due to the reevaluation of our EUR/USD forward transactions and currency interest rate swap transactions, partially offset by expenses resulting from exchange rate differences. 4 4 H1 2015 Results Summary Reported revenues were approximately $7.2 million for the six months ended June 30, 2015, down by approximately 4%, compared to approximately $7.5 million for the six months ended June 30, 2014. Excluding unfavorable currency effects, revenues were up approximately 18% to approximately €6.5 million from approximately €5.5million in the same period last year. The increase in revenues is mainly a result of the acquisition of three photovoltaic plants in Murcia, Spain (the “Murcia PV Plants”) on July 1, 2014. Dorad’s contribution to the Company’s operating profit, after elimination of intercompany transactions, was approximately $0.2 million for the six months ended June 30, 2015, compared to losses of approximately $0.2 million for the six months ended June 30, 2014. In May 2014 the power plant owned by Dorad Energy Ltd. (“Dorad”) commenced commercial operations. An increased inflation rate during the second quarter of 2015 (approximately 1.1%) resulted in a significant increase in Dorad’s financial expenses and significantly reduced the income of Dorad for the six months ended June 30, 2015. EBITDA decreased by approximately 6% with approximately $4.4 million for the six months ended June 30, 2015, compared to approximately $4.7 million for the six months ended June 30 , 2014. Net income was approximately $2.6 million for the six months ended June 30, 2015, compared to a net loss of approximately $0.5 million for the six months ended June 30, 2014. 5 5 Key Income and P&L Figures (USD millions) *See Appendix A 6 6 On going Revenues Growth (EUR millions) H1 2015 Revenues were up by approximately 18% compared to H1 2014 7 7 Key Balance Sheet Figures (USD 000`) December 31, % Of BS June 30, 2014 % Of BS June 30, 2015 % Of BS Cash and cash equivalent, Marketable securities, Short- term deposits 15% 24% 11% Financial Debt* 35% 39% 36% Financial Debt, net* 20% 14% 25% Property, plant and equipment net (mainly in connection withPV Operations) 59% 51% 53% Investment in Dorad (not including option to acquire additional shares) 17% 17% 23% CAP* 94% 94% 95% Total equity 59% 56% 59% Total assets 100% 100% 100% *See Appendix B 8 8 Key Financial Ratios Strong Balance Sheet, Sufficient Liquidity, Low Leverage *See Appendix B December 31, June 30, June 30, Financial Debt to CAP (A/D) 37% 41% 38% Financial Debt, net to CAP (B/D) 21% 15% 27% Financial Debt to Total equity (A/C) 59% 70% 62% Financial Debt, net to Total equity (B/C) 34% 26% 43% 9 9 Company Overview Ellomay operates in the energy and infrastructure sectors, including renewable and clean energy, and aims to exploit attractive yield to risk ratios Current management/controlling shareholders took control of a public shell with approximately $80M of cash and began acquisitions/operations in the energy and infrastructure sectors in 2010 In January 2014, the Company raised approximately $33 million (net proceeds) by issuing 10- year, 4.6% debentures in Israel (“Series A Debentures”) to add to the capital base for investments In June 2014, the Company raised an additional approximate $23 million (net proceeds) through the sale of additional Series A Debentures In March 2015, the Company adopted a dividend distribution policy with the intention of distributing up to 33% of its annual distributable profits, by way of cash dividends and/or share repurchases 10 10 Asset Summary Italy 12 PV Plants, totalinginstalled capacity of approximately 22.6 MWp. Currently estimated annual revenues of approximately EUR 9.5 million. Spain 4 PV Plants, totalinginstalled capacity of approximately7.9 MWp.Currently estimated annual revenues of approximately EUR 2.8 million. Israel Approximately 9.2% indirect interest in Dorad Energy Ltd.,which holds and operates a 850 MW bi-fuel/natural gas power plant (the “Dorad Power Plant”), representing approximately 6-8% of Israel’s power capacity. Ellomay holds an option to increase its indirect holdings in Dorad to approximately 9.4%. 11 11 Dorad Power Plant The public and others Shlomo Nehama Kanir Partnership 1)Mr. Shlomo Nehama owns the shares of Ellomay directly and indirectly. A shareholders agreement was signed between Kanir partnership and a company controlled by Shlomo Nehama that holds 33.2%of Ellomay’s shares 2)Kanir partnership is controlled by Mr. Ran Fridrich andMr. Hemi Raphael. Kanir’s holdings percentage set forth herein includes holdings by Ran Fridrich and Hemi Raphael (directly and indirectly) of 1.1% and 4.3%, respectively. 3) Includes direct and indirect beneficial holdings of 3.8% by the Mor brothers, who are shareholders of one of Kanir’s limited partners. Israel's largest private power plant, with 850MW installed capacity Corporate Structure 16 PV plants in Italy and Spain, with an aggregate installed capacity of approximately 30.5 MWp 31.4%2 Shareholders agreement1 12 12 Company History Entrance to Italian PV Market (acquisitions 2010 - 2013) Acquired indirect equity interest in Dorad Energy Ltd. Listing in NYSE MKT Public Debenture Issuance (il A- ,Maalot S&P IL) Listing in TASE Entrance to Spanish PV Market Commencement of Dorad’s Commercial Operations (850MW) Acquisition of 3 PV plants in Spain 13 13 Portfolio Summary Spain (PV) Italy (PV) Israel (Gas Turbines1) Installed Capacity 7.9 MWp 22.6 MWp 850 MW % Ownership 100% 100% ~ 9.2%2 Cost of Property, Plant and Equipment3 ~ 21.3M ~ 79.8M Total capital expenditure in connection with the investment in Dorad power plant4 ~ $35.6M5 License Expiration 2040-2041 ~ 2031 # of Power Plants 4 12 1 1)The Dorad Power Plant, a bi-fuel power plant powered by natural gas. Began commercial operation in May 2014 2)Ellomay indirectly holds approximately 9.2% interest in the Dorad Power Plant, and also holdsan option to purchase an additional interest of approximately 0.2% 3)as of June 30, 2015 4)as of June 30, 2015 5)Ellomay’s portion of the aggregate investment in the Dorad Power Plant as of June 30, 2015 6)A20 yeargeneration license and supply license. 14 14 On going Steady Capacity Growth of PV Portfolio 15 15 Italian PV Market The FiT rate depends on: •Connection date; •Size of the plant; and •Location The FiT is guaranteed for 20 years, starting at the connection date.* Italy has high levels of radiance in European terms (1,200- 1,600 kWh/kWp). The most attractive regions are central and southern Italy, where the radiance is the highest and the regional regulation is less stringent. *Please see further details below concerning a change in FiT commencing January 1, 16 16 PV Plants in Italy Project name Installed Capacity (kWp) Acquisition Year Acquisition Cost per MWp (in millions) Connection Date1 Technology Region FIT* Eurocent/KWh Del Bianco 2.9€ 04/2011 Fix Marche Costantini 2.9€ 04/2011 Fix Marche Giacchè 3.8€ 04/2011 Trackers Marche Massaccesi 3.8€ 04/2011 Trackers Marche Troia 8 3.5€ 01/2011 Fix Puglia Troia 9 3.5€ 01/2011 Fix Puglia Galatina 3.9€ 05/2011 Fix Puglia Pedale 3.95€ 05/2011 Trackers Puglia D’angella 3.25€ 06/2011 Fix Puglia Acquafresca 3.25€ 06/2011 Fix Puglia Soleco 2.0€ 08/2011 Fix Veneto Tecnoenergy 2.0€ 08/2011 Fix Veneto *All plants are connected to the national grid and are entitled to a remuneration period of 20 years from connection to the grid. In addition to the FiT payments, the plants are entitled to sell the electricity in the SPOT price, approximately 5 Eurocents/KWh. Pursuant to Italian legislation adopted in August 2014, a decrease of approximately 8% inthe FiT guaranteed to the plants was implemented commencing on January 1, 2015.
